      Case 1-19-46271-ess             Doc 24      Filed 10/30/19   Entered 10/30/19 20:17:05




 UNITED STATES BANKRUPTCY COURT                            Presentment Date and Time
 EASTERN DISTRICT OF NEW YORK                              November 25, 2019 at 12:00 NOON
 ------------------------------------------------------X
 In re

 GTS REAL PROPERTIES, INC.                                 Bankruptcy No. 19-46271 (ESS)
                                                           Chapter 11
                            Debtor.
 ------------------------------------------------------X

                  NOTICE OF PRESENTMENT AND OPPORTUNITY
                                FOR HEARING

        PLEASE TAKE NOTICE that pursuant to the Application to retain a real estate

BROKER for the sale of the property located at 2306 Albemarle Rd, Brooklyn, NY 11226 the

Honorable Judge Elizabeth S. Stong, United States Bankruptcy Judge for the Eastern District of

New York, will be presented with an order for signature on November 25, 2019 at 12:00 PM.

        PLEASE TAKE FURTHER NOTICE, that objections, if any, to the proposed order

must be made in writing and received in the Bankruptcy Judge’s chambers and by the

undersigned no later than 12:00 noon. on November 18, 2019. Unless objections are received by

that time the order may be signed.


Dated: October 30, 2019
       Harrison, NY 10528

                                                           BRONSON LAW OFFICES, P.C.

                                                           /s/: H. Bruce Bronson
                                                           H. Bruce Bronson, Esq.
                                                           Proposed Counsel to the Debtor and
                                                           Debtor in Possession
                                                           480 Mamaroneck Ave.
                                                           Harrison, NY 10528
      Case 1-19-46271-ess             Doc 24       Filed 10/30/19     Entered 10/30/19 20:17:05




 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------x
 In re:                                                        Case No. 19-46271 (ESS)
           GTS REAL PROPERTIES, INC.,                          Chapter 11

                                     Debtor.
                                                               APPLICATION
 ----------------------------------------------------------x   Application, filed by the Debtor by and
                                                               through its counsel, seeks to retain a real
                                                               estate agent as of October 29, 2019.



TO THE HONORABLE JUDGE ELIZABETH S. STONG
UNITED STATES BANKRUPTCY JUDGE:

          GTS REAL PROPERTIES, INC., the debtor and debtor in possession (the “Debtor”), by

and through its counsel, Bronson Law Offices, P.C., respectfully represents:

          1. The Debtor filed a chapter 11 bankruptcy petition on October 17, 2019.

          2. The Debtor owns property located at 2306 Albemarle Rd, Brooklyn, NY 11226 (the

               “Property”).

          3. The Debtor intends to sell the Property and accordingly needs to hire a professional

               broker to market the Property.

          4. No Trustee or examiner has been appointed in this matter.

          5. No previous application for the relief requested herein has been made to this or any

               other court.

                                           RETENTION OF REALTOR

          6.      The Debtor intends to sell its property and pay its secured lender, to the extent of

the sale proceeds, less costs of the sale.
      Case 1-19-46271-ess          Doc 24     Filed 10/30/19      Entered 10/30/19 20:17:05




        7.      The Debtor proposes to employ David Altuzarra of Sentry Homes, Inc (“Broker”)

and has signed a listing agreement (the “Listing Agreement”) subject to Court approval on

October 29,2019.

        8.      The Debtor selected Broker because of its experience in various aspects of sales

of commercial real property. The Debtor believes that Broker is qualified and able to market and

sell the Property at a fair market price and in an expedient manner.

        9.      The professional services Broker will be required to render include, but are not

limited to the following:

                a. Provide advice and guidance to the Debtor and Debtor’s counsel as to market

                    conditions and strategies to maximize the value of the Property for sale;

                b. Market and list the Property for sale;

                c. Consult and advise Debtor and Debtor’s counsel with regard to negotiation of

                    price and terms of potential sales;

                d. Provide such other necessary services typically provided by real estate agents

                    listing commercial properties in the geographic area of the Property.

        10.     To the best of the Debtor’s knowledge, the Broker has no connection with, and no

interest adverse to the Debtor, its creditors, other parties in interest, or their respective attorneys

or accountants or the U.S. Trustee. The Debtor accordingly believes that Broker is a disinterested

party in the context of the instant chapter 11 matter.

        11.     The Debtor believes that the retention of Broker is in the best interest of the

Debtor and its creditors.




                                                   2
         Case 1-19-46271-ess     Doc 24     Filed 10/30/19     Entered 10/30/19 20:17:05




          12.   Broker’s compensation for the professional services to be rendered (4.5%

maximum) shall be governed by the Agreement, attached hereto as Exhibit A, subject to Court

order.

          13.   Broker understands that, in accordance with the Bankruptcy Code, final payment

and compensation and all interim payments and compensation are subject to approval by the

bankruptcy court.

                WHEREFORE, the Debtor, by and through its counsel, respectfully requests that

this Court enter the annexed Order and grant such other relief that it deems just and proper.



          Dated: Harrison, NY
          October 29, 2019                   BRONSON LAW OFFICES, P.C.,
                                             Proposed Counsel for Debtor

                                             /s/ H. Bruce Bronson
                                             H. Bruce Bronson
                                             480 Mamaroneck Ave.
                                             Harrison, NY 10528
                                             hbbronson@bronsonlaw.net




                                                 3
        Case 1-19-46271-ess             Doc 24       Filed 10/30/19   Entered 10/30/19 20:17:05




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re:
                                                              Case No. 19-46271 (ESS)
        GTS REAL PROPERTIES, INC.                             Chapter 11

                 Debtor,                                      ORDER

----------------------------------------------------------x


       ORDER AUTHORIZING DEBTOR’S RETENTION OF REAL ESTATE BROKER
          Upon the application, by notice of presentment dated October 29, 2019 (the

 “Application”), of GTS Real Properties, Inc. the debtor and debtor in possession herein (the

 “Debtor”), requesting authorization under 11 U.S.C. § 327(a) to retain Sentry Homes, Inc.

 (represented by David Altuzarra) (the “Broker”) as the Debtor’s real estate broker for the real

 property located at 2306 Albemarle Road Brooklyn, NY 11226 (the “Property”) under the terms

 (4.5% total commission) of the Listing Agreement attached as an exhibit to the Application (the

 “Agreement”); and upon the accompanying affidavit of David Altuzarra; and, after due notice,

 there being no objections to the requested relief; and no additional notice or hearing being

 required; and it appearing that the Broker neither holds nor represents an interest adverse to the

 Debtor or her estate, that it is disinterested under 11 U.S.C. § 101(14), and that its retention is

 necessary and in the best interests of the estate; now, therefore, it is


          ORDERED, that


     1. The Application is granted and the Debtor is authorized under 11 U.S.C. § 327(a) to

          employ the Broker as her real estate broker for the Property as of October 29, 2019, to

          be paid a maximum of 4.5% of the gross sales price under the Agreement;
     Case 1-19-46271-ess        Doc 24     Filed 10/30/19        Entered 10/30/19 20:17:05




     2. To extent that this Order and the Agreement conflict, this Order shall govern and,

         notwithstanding any term contained in the Agreement regarding a dispute over

         fees, any such disputes are to be dealt with by this Court; and

     3. Any changes to the terms of the Broker’s engagement are to be approved by the

         Court and the amount of compensation paid pursuant to the Agreement shall be

         determined upon appropriate application to the Court pursuant to 11 U.S.C. § 330

         and the applicable Bankruptcy Rules, Local Bankruptcy Rules and fee and expense

         guidelines and orders of the Court; provided, that such application may be included

         in a motion for approval of the sale of the Property.



Dated:   _________, 2019
         Brooklyn, New York



No Objection of
United States Trustee:


________________________________
Marylou Martin, United States Trustee



                                                     __________________________________
                                                     Honorable Elizabeth S. Stong
                                                     U.S. Bankruptcy Court
                                                     Eastern District of New York
Case 1-19-46271-ess   Doc 24   Filed 10/30/19   Entered 10/30/19 20:17:05




                 Exhibit A
Case 1-19-46271-ess   Doc 24   Filed 10/30/19   Entered 10/30/19 20:17:05
Case 1-19-46271-ess   Doc 24   Filed 10/30/19   Entered 10/30/19 20:17:05
Case 1-19-46271-ess   Doc 24   Filed 10/30/19   Entered 10/30/19 20:17:05
Case 1-19-46271-ess   Doc 24   Filed 10/30/19   Entered 10/30/19 20:17:05
Case 1-19-46271-ess   Doc 24   Filed 10/30/19   Entered 10/30/19 20:17:05
